Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-7, 10-17 and 20-24 are pending, claims 21-24 are newly added, claims 1-5, 7, 10-1517and 20 have been amended, and claims 8, 9, 18 and 19 are canceled. 
	In light of the Applicant’s amendment, objections of claims 1-5, 10, 11 and 20 have been removed.
EXAMINER’S AMENDMENT
	The application has been amended as follows: 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Amend the claim 10 as follows:
	10.	 (Currently Amended) A non-transitory computer readable storage medium that stores instructions configured to cause an engine control unit of a computing system of a vehicle to: 	determine, based on a value stored in a memory of the computing system of a 5vehicle indicating a number of read or write operations to a memory of the engine control unit during a historical execution of a software application on the engine control unit, a respective expected activity value associated with the  software application executing on the engine control unit ;
	 monitor the software application executing on the engine control unit by executing a subroutine within the engine control unit that causes the engine control unit to determine a number of read or write operations to a memory of the engine control unit during a current execution of the software application within 15the engine control unit; 
	determine, based on the number of read or write operations to the memory of the engine control unit during the current execution of the software application within the engine control unit, a respective 
	determine whether the respective current activity value of the software application exceeds a threshold associated with the respective expected activity value; and Page 6 of 22Application No.: 16/564,224Docket No. P100741US in response to determining that the respective current activity value of the  software application exceeds the threshold, initiate one or more security actions associated with further execution of the software application within the engine control unit.

Allowable Subject Matter
Claims 1-7, 10-17 and 20-24 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The claims are allowable over the prior art of record in light of Applicant’s amendments and arguments of 12/16/2021, and after further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax 
/ALI S ABYANEH/Primary Examiner, Art Unit 2437